              Case:19-11615-SDB Doc#:27 Filed:02/24/20 Entered:02/24/20 11:51:34    Page:1 of 2



              IT IS ORDERED as set forth below:




               Date: February 20, 2020


   ___________________________________________________________________________




                                     IN THE UNITED STATES BANKRUPTCY COURT

                                                      FOR THE

                                            SOUTHERN DISTRICT OF GEORGIA
                                                  Augusta Division

                   IN RE:                                                Chapter 7 Case
                                                                         Number 19-11615
                   APRIL NICOLE TURNER,

                                 Debtor


                                                       ORDER

                                 Before the Court is a motion to avoid judgment lien filed

                   by    April     Nicole    Turner   {"Debtor")    seeking    to     avoid       the

                   $80,142.00 judgment lien against Debtor in favor of Runae Watson,

                   Executor of the Estate of Milton Keene (the "Estate")                   iq the

                   Superior Court of McDuffie County, Georgia recorded at Gen�ral

                   Execution Docket 97, Page 17.          Upon the Estate's objection,. a

                   hearing was held on February 20, 2020.

                                 Pursuant to 11 U.S.C. §522(f}, Debtor may �void a lien to

                   the extent it impairs Debtor's exemptions.              A lien impairs an
  A072A

(Rev. 8/82)
Case:19-11615-SDB Doc#:27 Filed:02/24/20 Entered:02/24/20 11:51:34   Page:2 of 2
